        Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 1 of 31




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re

CUSTOMS AND TAX ADMINISTRATION OF           MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND            18-md-02865-LAK
SCHEME LITIGATION

This document relates to:   The cases
                            identified in
                            Appendix A



   DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION
      FOR ISSUANCE OF A REQUEST FOR INTERNATIONAL JUDICIAL
            ASSISTANCE TO OBTAIN EVIDENCE IN DENMARK
            Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 2 of 31




                                                  TABLE OF AUTHORITIES


                                                                     CASES

Elliott Assocs. v. Republic of Peru, Nos. 96-civ-7917 (RWS), 96-civ-7916(RWS), 1997 WL
   436493 (S.D.N.Y. Aug. 1, 1997).............................................................................................. 15
Joseph v. Gnutti Carlo S.p.A., 15-cv-8910-AJN, 2016 WL 4083433 (S.D.N.Y. July 25, 2016) . 15
Lantheus Med. Imaging, Inc. v. Zurich Am. Ins. Co., 841 F. Supp. 2d 769 (S.D.N.Y. 2012) ...... 15
Netherby Ltd. v. Jones Apparel Grp. Inc., No. 04-civ-7028-GEL, 2005 WL 1214345 (S.D.N.Y.
   May 18, 2005) ........................................................................................................................... 15
R. Maganlal & Co. v. M.G. Chem. Co., 942 F.2d 164 (2d Cir. 1991) .......................................... 18
Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Ct. for S. Dist. of Iowa, 482 U.S. 522
   (1987) ........................................................................................................................................ 15
Villella v. Chem. & Mining Co. of Chile Inc., 15-civ-2106-ER, 2018 WL 2958361 (S.D.N.Y.
   June 13, 2018)........................................................................................................................... 15


                                                                  STATUTES

28 U.S.C. § 1781 ........................................................................................................................... 14


                                                         OTHER AUTHORITIES

U.S. Dep’t of State, Office of the Legal Advisor, Treaties in Force: A List of Treaties and Other
  International Agreements of the United States in Force on January 1, 2012 (2012) ................ 15


                                                                     RULES

Fed. R. Civ. P. 26 .......................................................................................................................... 15
Fed. R. Civ. P. 28 .......................................................................................................................... 14




                                                                         ii
        Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 3 of 31




       Defendants respectfully submit this memorandum of law in support of their motion (the

“Motion”) for the issuance of letters of request to obtain testimony from non-party witnesses in

Denmark pursuant to the Hague Convention of 18 March 1970 on the Taking of Evidence Abroad

in Civil or Commercial Matters (“Hague Evidence Convention”). Proposed forms of letters of

request are attached as Exhibits 1 through 6 to the Declaration of Sharon L. McCarthy, dated May

25, 2021 (“McCarthy Decl.”).

                                PRELIMINARY STATEMENT

       This is a sprawling MDL in which SKAT has brought nearly 200 cases, alleging a fraud

supposedly perpetrated by unrelated investors across America (and beyond) over a multi-year

period resulting in billions of kroner of losses to the Kingdom of Denmark. In support of its claims,

SKAT has taken or scheduled 40 depositions. Defendants, by contrast, have taken just three, with

only three more scheduled. SKAT, believing itself to be the judge of what discovery Defendants

ought to take, refuses to tender any additional witnesses within its control. And as to witnesses

beyond SKAT’s control, they are also beyond the Court’s subpoena power by virtue of their

residence in Denmark. Defendants’ only recourse is to ask the Court to order SKAT to produce

additional witnesses within its control and to seek the Court’s assistance in issuing letters rogatory

to obtain testimony from witnesses beyond SKAT’s control.

       Defendants now move the Court to issue letters for six witnesses located in Denmark.

There is no question that these individuals would be deposed if they lived in the United States.

Defendants should not be prejudiced in their ability to take discovery relevant to their defenses

simply because they have been sued by a foreign government and nearly all witnesses relevant to

this case live beyond the Court’s subpoena power.           Defendants’ burden under the Hague

Convention is low, and for the reasons set forth more fully below, Defendants have more than met


                                                  1
         Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 4 of 31




it. These witnesses are not controlled or represented by SKAT and there is thus no burden to

SKAT whatsoever if Defendants are permitted to take these depositions. SKAT has no compelling

basis to oppose these requests.

        On March 6, 2021, Defendants filed a second motion for the issuance of requests for

international judicial assistance to obtain testimony of witnesses located in Denmark under the

Hague Evidence Convention (the “Second Motion”).1 ECF No. 548. In the Second Motion,

Defendants identified fourteen individuals whose testimony is directly relevant to a resolution of

this matter because of their personal knowledge of SKAT’s payment of dividend withholding tax

refunds despite its inattention to repeated warnings of insufficient internal controls and resources.

SKAT did not oppose the Second Motion as to five individuals—Dorthe Pannerup Madsen, Rene

Frahm Jørgensen, Laurits Cramer, Jens Sørensen, and Helen Sørensen. On March 30, 2021, the

Court granted the Second Motion only as to Leif Normann Jeppesen and Jette Zester, and denied

the motion without prejudice to renewal following the depositions of SKAT’s corporate

representatives, Jens Brøchner and Christian Ekstrand and the depositions of Jeppesen and Zester.2

Defendants have taken the Brøchner and Ekstrand depositions, and SKAT informed defendants

in a May 21, 2021 e-mail that “ SKAT is unable to tender Ms. Zester and Mr. Jeppesen at this

time. If that changes, we will let you know.”3 Defendants seek leave to renew, in part, their

Second Motion, seeking the testimony of six witnesses, each of whom was the subject of the

Second Motion. Specifically, Defendants seek letters rogatory as to:




1
         Defendants had previously filed a motion on February 15, 2021, seeking letters rogatory for the testimony
of nine former Ministers of Taxation in Denmark. See ECF Nos. 533-535.
2
        ECF No. 558 (Pretrial Order No. 18, Order on Second Motion for Foreign Judicial Assistance).
3
        McCarthy Decl. Ex. 29 (E-mail dated 05/21/2021 from SKAT counsel).


                                                         2
         Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 5 of 31




               Dorthe Pannerup Madsen, the former head of SKAT’s Accounting
                2 department, which handled the payment of dividend tax reclaim
                applications until she was terminated in 2015;

               Kjeld Rasmussen, the former head of SIR, the Ministry of
                Taxation’s internal audit department, which produced multiple
                reports critical of SKAT during Rasmussen’s tenure;

               Rene Frahm Jørgensen, the former head of SKAT’s Payment and
                Accounting department, who was responsible for overseeing the
                account statements reflecting SKAT’s steadily increasing amount of
                dividend tax refunds to foreign investors;

               Laurits Cramer, a former member of SKAT’s Accounting 2
                department, who was personally responsible for reviewing the
                dividend tax refund applications, and who has publicly stated that
                he had no ability to verify the information in those applications;

               Jens Sørensen, the former Head of Recovery at SKAT, who was
                responsible for overseeing working groups set up following scathing
                audit reports on SKAT’s deficiencies but that ultimately took no
                meaningful remedial actions; and

               Helen Sørensen, a current product manager at VP Securities, the
                Danish central securities depository, who can speak to relevant
                topics outside SKAT’s knowledge regarding trading in and
                ownership of Danish securities.

SKAT did not oppose the Second Motion with respect to five of these witnesses: Madsen,

Jørgensen, Cramer, Jens Sørensen, and Helen Sørensen.4

        Notwithstanding SKAT’s previous position—that it did not object to the precise relief this

motion seeks when Defendants raised it in the context of the Second Motion—SKAT has reversed

course and will oppose this motion. Its opposition is outrageous. Specifically, SKAT’s counsel

informed defense counsel that SKAT intends to oppose the current motion on the ground that it

cannot be heard until after the depositions of two witnesses whose testimony the Court approved,

but whom SKAT now claims it is unable to tender, Jette Zester and Leif Normann Jeppesen.


4
        ECF No. 553 at 1 n.1 (Plaintiff Skatteforvaltningen’s Memorandum of Law in Opposition to Defendants’
Motion for Issuance of Requests for International Judicial Assistance to Obtain Evidence in Denmark).


                                                      3
        Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 6 of 31




While it is correct that the Court denied the prior motions “without prejudice to renewal after the

completion of defendants’ Rule 30(b)(6) deposition of the plaintiff and those of Ms. Zester and

Mr. Jeppesen,”5 it is far from clear that Defendants will be able to take the depositions of Ms.

Zester and Mr. Jeppesen. Although the Danish authorities have received this Court’s letters

rogatory, SKAT itself recognizes the “lengthy and uncertain process” of discovery under the

Hague Convention, and the possibility that the Danish authorities may never act on the request.6

At the same time, SKAT has informed the defendants that, despite the fact that Zester and Jeppesen

are Danish citizens and residents who previously worked for the Danish government, SKAT is

“unable” to tender them for depositions. SKAT then holds out the possibility that this could

change: “If that changes, we will let you know.”7 In the meantime, SKAT objects to any effort to

obtain additional testimony of Danish citizens.

       SKAT’s position is indefensible. In one breath, it says it will not make two witnesses who

used to work for SKAT available to be deposed (notwithstanding this Court’s order authorizing

that testimony). In the next, it says it opposes Defendants’ request to seek additional testimony

until Defendants take the depositions of witnesses that SKAT refuses to tender. Then, SKAT

protests that Defendants’ request is somehow too late (because the close of fact discovery is

approaching), while simultaneously premature (because Defendants have not deposed Ms. Zester

or Mr. Jeppesen). This is gamesmanship at its apogee. Defendants respectfully request that the

Court grant this relief as to these six witnesses.




5
       ECF No. 558.
6
       ECF 553 at 2.
7
       McCarthy Decl. Ex. 29.


                                                     4
        Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 7 of 31




                                        BACKGROUND

I.     SKAT’s Documents And Testimony Support Defendants’ Need To Take The
       Testimony Of These Witnesses

       Defendants respectfully request that the Court issue letters of request as to these six

witnesses. Their testimony is key to establishing SKAT’s awareness of significant control

deficiencies and is essential to understanding SKAT’s and the Ministry of Taxation’s decisions to

reject proposals to cure these deficiencies prior to 2015. SKAT knew that its dividend tax refund

system was designed to permit foreign investors, including certain U.S. investors, to seek refunds

of dividend withholding tax under double taxation treaties. SKAT had a responsibility to review

the documentation from foreign investors to assess whether each investor was the “beneficial

owner” of shares of a Danish company as of the dividend record date. SKAT knew that its systems

were designed in a way that could permit more than one investor to claim a refund for the same

share. SKAT did nothing, however, to change its tax laws or review procedures to amend the

eligibility requirements or otherwise guard against the possibility that multiple applicants could—

lawfully—seek refunds for the same shares.

       SKAT was warned numerous times since at least 2006 by the Danish government’s own

auditors that the processes surrounding the dividend tax reclaim applications were deficient. A

2010 audit by SIR, the Ministry of Taxation audit group, found that SKAT did not check whether

the tax refund applicant actually owned the shares he purported to own and did not take any steps

to reconcile the amount of dividends declared by Danish companies with the amount of dividends

reportedly received by dividend recipients.8 Bridging the disconnect between those two metrics

was critical to ensuring the accuracy of refund applications.


8
      McCarthy Decl. Exs. 7, 8 (2010 Audit Report (SKAT_MDL_001_00281058;
SKAT_MDL_001_00281058_T)).


                                                 5
        Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 8 of 31




       A few years later in 2013, another SIR audit report reiterated certain of these conclusions

and added the critical point that SKAT did not have any mechanism to prevent the submission of

more than one reclaim request for the same share without SKAT’s knowledge.9 To be sure,

Defendants do not concede that multiple reclaims were, in fact, ever submitted for the same share,

but SKAT’s early awareness of—and failure to remedy—significant control deficiencies are

indicia of its own negligence and is further evidence that SKAT paid out reclaims blindly. Despite

knowing about its inability to verify reclaim applicants’ stock ownership or determine whether

dividend taxes had been withheld and in what amount, SKAT continued paying dividend

withholding tax refunds without implementing any mechanisms to address these issues.

       Each SKAT witness at issue in this motion worked either in a division at SKAT that was

the subject of these audits or in a role at SIR, which conducted the audits. Their testimony bears

directly on defenses relating to causation, failure to mitigate, contributory or comparative fault,

the statute of limitations, and the revenue rule, as well as SKAT’s equitable claims. In addition,

Defendants seek to depose Helen Sorensen, an employee of VP Securities, the central depository

for Danish securities, who can speak to issues surrounding the trading of Danish corporate stock

beyond the ken of SKAT’s corporate designees.

       A.      Dorthe Pannerup Madsen

       SKAT did not oppose Defendants’ prior request for Madsen’s testimony.10 While at

SKAT, Madsen was the head of the Accounting 2 unit and, in this capacity, was one of a small

number of individuals directly responsible for the oversight of SKAT’s payment of dividend




9
      McCarthy Decl. Exs. 9, 10 (2013 Audit Report (SKAT_MDL_001_00281103;
SKAT_MDL_001_00281103_T)).
10
       ECF No. 553 at 1 n.1.


                                                6
         Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 9 of 31




withholding tax refunds from June 1, 2013 (when Madsen assumed that role)11 through her

termination in 2015—a critical period for statute of limitations purposes in this case.12 She raised

concerns about her team’s ability to competently assess and monitor the payment of dividend

withholding tax refunds, noting that “[d]ividend tax has become very vulnerable as the operating

unit has had a very high staff turnover and there are few employees who are very specialized in

the individual areas.”13

        During Madsen’s tenure, the volume of dividend tax reclaims requested and paid out by

Accounting 2 increased substantially,14 a fact that the National Audit Office (called

“Rigsrevisionen”) later deemed a red flag that should have led SKAT to investigate the reclaims

sooner than it did.15 Madsen herself pointed this out at the time: in a July 1, 2014 email, Madsen

described an “increase of DKK 1.265.024.765 billion” in reimbursement to foreign shareholders

between 2013 and mid-2014, and noted her understanding that this increase was due to “several

US pension funds mak[ing] acquisitions in Danish companies” and those funds “not hav[ing] to

pay Danish tax, so therefore the very large repayments.”16 Given her role and the documentary

evidence reflecting her knowledge at the time, she is well-positioned to testify to her understanding



11
        McCarthy Decl. Ex. 11A (Email from Dorthe Pannerup Madsen to employees in Accounting (June 4,
2013), Advokatundersogelse (“Bech-Bruun Report”) (SKAT_MDL_001_0075162_ T) at 321-322).
12
         McCarthy Decl. Exs. 12, 13 (Mathias Sommer, Tidligere leder I Skat om udbytteskandalen: Det hele var så
uvirkeligt [Former head of Tax on the dividend case: It was all so unreal], DR (Sep. 24, 2019),
https://www.dr.dk/nyheder/penge/tidligere-leder-i-skat-om-udbyttesagen-det-hele-var-saa-uvirkeligt).
13
       McCarthy Decl. Ex. 11B (Email from Dorthe Pannerup Madsen to Randi Merete Nielsen (June 19, 2014),
Bech-Bruun Report at 379-380).
14
        McCarthy Decl. Exs. 12, 13.
15
         McCarthy Decl. Exs. 14, 15 (Rigsrevisionen’s Report No. 11/2015 (Feb. 17, 2016)
(SKAT_MDL_001_0075124; SKAT_MDL_001_0075124_T)). Rigsrevisionen is an independent audit office under
the control of the Danish Parliament. It is a separate entity from SIR, which is the Ministry of Taxation’s internal
audit function.
16
        McCarthy Decl. Ex. 11C (Email from Dorthe Pannerup Madsen to Bente Ekelund Oddershede (July 1,
2014) Bech-Bruun Report at 391-392).


                                                         7
       Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 10 of 31




of the explanation for the dramatic increase in volume between 2013 and 2014, and SKAT’s

response—or lack thereof—to the increase.

       The testimony of SKAT’s corporate witnesses only underscores the need for Madsen’s

testimony. In particular, Defendants seek to examine Madsen regarding SKAT’s decision to

suspend payments of dividend withholding tax. On June 16, 2015, SKAT received a warning from

an external source making allegations of fraud in connection with dividend tax refunds, but SKAT

continued to pay out refunds for about 50 days, until August 6, 2015.17 The facts relating to the

decision to suspend payments, and why SKAT did not stop payments sooner, are directly relevant

to a failure to mitigate defense. SKAT’s 30(b)(6) witness, Christian Ekstrand, was tasked with

investigating the allegations of fraud. But he testified that he was not authorized to make

recommendations concerning the suspension of payments on dividend reclaims.18 Rather, it was

Madsen who had that authority and “made a recommendation” to deputy director René Frahm

Jørgensen “to stop payment” after an August 6, 2015 meeting that Madsen convened to discuss

Ekstrand’s investigation.19 Ekstrand further testified that he could not explain what happened with

respect to the decision to stop paying reclaims after this meeting “because that process was out of

[his] hands [and] was solely a process handled by Dorthe.”20

       The Court should grant Defendants’ request to depose Dorthe Pannerup Madsen.




17
       McCarthy Decl. Ex. 16 (May 7, 2021 Tr. (“Day 2 Ekstrand Tr.”), 198:13-204:1; 300:2-21).
18
       Id., 230:6-13.
19
       Id., 229:6-230:13.
20
       Id., 277:7-15.


                                                     8
        Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 11 of 31




        B.       Kjeld Rasmussen

        Between 2010 and 2013, Kjeld Rasmussen served as the head of SIR, the Ministry of

Taxation’s internal auditing unit that conducted reviews of SKAT and produced the critical 2010

and 2013 audit reports identifying serious control gaps and administrative failures at SKAT.21

Brøchner admitted during his testimony that he never spoke with Rasmussen during Rasmussen’s

tenure as head of SIR.22 Defendants thus need to hear from Rasmussen himself about his oversight

of SIR, his knowledge of the facts underlying SIR’s highly critical reports about SKAT, and what,

in his view, needed to be done at SKAT to remedy the problems that SIR identified. In particular,

Defendants seek to examine Rasmussen about the 2013 audit report, which warned that it was

possible for multiple applications for refund of dividend withholding tax to be submitted for the

same share without SKAT’s knowledge and that SKAT needed to develop procedures to examine

the underlying substance of refund applications prior to payment.23 Despite the report’s detailed

account of SKAT’s deficient controls, Brøchner repeatedly described SIR’s 2013 report as “not

very critical of the procedures” and he stated that he would not have taken specific steps to address

the concerns identified in the report if he had received it in 2013.24 Brøchner’s testimony stands

in stark contrast to the language in the report itself, and Defendants should be able to test his

testimony by asking Rasmussen, who was the head of the department responsible for issuing these

reports, about the criticisms.




21
         McCarthy Decl. Exs. 17, 18 (Mathias Sommer, Rigsrevisor revser vigtig vagthund: Risiko for
milliardsvindel nåede aldrig frem til de ansvarlige [Auditor General reprimands important watchdog : Risk of
billion-dollar fraud never reached thoseresponsible] (Nov. 10, 2020), https://www.dr.dk/nyheder/penge/rigsrevisor-
revser-vigtig-vagthund-risiko-milliardsvindel-naaede-aldrig-frem-til-de).
22
        McCarthy Decl. Ex. 19 (Brøchner Tr. 71:2-9).
23
        McCarthy Decl. Exs. 9, 10.
24
        McCarthy Decl. Ex. 19 (Brøchner Tr. 128:5-25; 136:19-137:6).


                                                        9
        Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 12 of 31




        In addition, prior to Brøchner’s tenure as permanent secretary, Rasmussen arranged for the

establishment of an audit committee tasked with ensuring that the concerns raised in SIR’s audit

reports were addressed.25 Defendants need to depose Rasmussen to learn more about the audit

committee’s work, which Brøchner did not know about.26 In short, Defendants should be able to

take Rasmussen’s testimony to better understand the SIR audit reports his office prepared, and the

actions taken—or not taken—in response. The Court should grant this request.

        C.       René Frahm Jørgensen

        SKAT did not oppose Defendants’ prior request for Jørgensen’s testimony.27 Jørgensen

was the deputy director of SKAT’s Payment and Accounting Division—where dividend

withholding tax refunds were processed and paid—from 2013 to 2015.28 Jørgensen’s testimony

to the Commission on Inquiry into SKAT reflects that he has relevant first-hand knowledge of

SKAT’s failings. According to media reports, in that testimony, Jørgensen blamed significant

budget cuts and a lack of resources for impeding the proper administration of SKAT’s Accounting

2 department.29 While SKAT was slashing Accounting 2’s resources, the amount of dividend tax

refund payments increased dramatically from about DKK 2.7 billion in 2013 to approximately

DKK 6.1 billion in 2014.30 Meanwhile, Jørgensen approved statements on more than one occasion


25
         McCarthy Decl. Ex. 20, 21 (Mathias Sommer, Hårde konfrontationer i skattekommissionen:
Departementschef afviser ansvar i svindelsag for 12,7 milliarder [Fierce Confrontations in the Tax Commission:
Head of department denies responsibility in fraud case for 12.7 billion], DR (Oct. 28, 2020),
https://www.dr.dk/nyheder/penge/haarde-konfrontationer-i-skattekommissionen-departementschef-afviser-ansvar-i).
26
        McCarthy Decl. Ex. 19 (Brøchner Tr. 116:13-24).
27
        ECF No. 553 at 1 n.1.
28
         McCarthy Decl. Exs. 22, 23 (Mathias Sommer and Jakob Ussing, Tidligere skattedirektør i skudlinjen:
Godkendte månedsregnskaber, mens pengene fossede ud af statskassen [Former Tax Director in the firing line:
approved monthly accounts while the money flowed out of the treasury], DR (Apr. 30, 2019),
https://www.dr.dk/nyheder/penge/tidligere-skattedirektoer-i-skudlinjen-godkendte-maanedsregnskaber-mens-
pengene).
29
        Id.
30
        Id.


                                                       10
         Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 13 of 31




that showed that SKAT paid more in tax refunds than it received from Danish companies in

withheld tax. Even so, Jørgensen described the difference between collected tax revenues and

disbursements as “reasonable” and did not flag the issue for his superiors.31 Defendants ought to

be able to ask him why.

         Further, Lisbeth Rømer, a former head of Accounting 2, emailed memos to Jørgensen

flagging SKAT’s insufficient control over the disbursement of withheld dividend tax.                                      In

particular, she sent him a November 20, 2013 memo addressed to SKAT Director Jesper Rønnow

Simonsen that detailed a lack of reconciliation between the payment and collection of withheld

dividend tax, as well as technical challenges to establishing such a reconciliation.32 Curiously,

Jørgensen decided not to disclose Rømer’s memo to Simonsen.33 Jørgensen’s decision-making

and knowledge of SKAT’s deficient processes while he had responsibility for dividend

withholding tax administration are directly relevant to Defendants’ arguments that SKAT’s

failures were known at the time and avoidable. The Court should grant this request.

         D.       Laurits Cramer

         SKAT did not oppose Defendants’ prior request for Cramer’s testimony.34 Cramer was a

chief consultant at SKAT’s Accounting 2 unit until the end of 2013. Ekstrand testified that Cramer

was personally responsible for opening each reclaim application SKAT received, “check[ing]

whether it was a Danish or a foreign account number … and check[ing] that the correct




31
         Id.
32
         McCarthy Decl. Ex. 11D (Email from Lisbeth Rømer to Rene Frahm Jørgensen (Nov. 15, 2013) Bech-
Bruun Report at 347-350). Rømer wrote to Jørgensen, “It is not easy to describe the big gaps that I think are
currently in the dividend tax administration. But here’s a try. I hope you will read it, as a little more outsider, and
give your comments to me so that the paper can be good and hopefully speed up the process.”
33
         McCarthy Decl. Ex. 11E (Bech-Bruun Report at 593).
34
         ECF No. 553 at 1 n.1.


                                                           11
        Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 14 of 31




documentation was available with it.”35 In addition, Lisbeth Rømer described Cramer as the

individual who “prepares everything” and “knows most about everything” in a June 4, 2013 note

to Jørgensen concerning dividend tax administration, including the reimbursement of dividend tax

to foreign shareholders.36 Cramer has publicly stated that SKAT’s well-documented resource

constraints precluded any meaningful review of the underlying substance of dividend reclaim

applications, and that he was instructed to push through applications that had documents with a

stamp of any kind, despite employees in Accounting 2 not knowing how to verify the authenticity

of stamps from a foreign jurisdiction.37 Given his public statements that SKAT acted blindly in

paying billions of Danish kroner in refunds to foreign shareholders and that he and colleagues

warned SKAT’s management for years about risks posed by control problems,38 it is clear that

Cramer has relevant testimony about the deficiencies of SKAT’s process for reviewing refund

applications by foreign shareholders, as well as SKAT’s knowledge of those deficiencies at the

time. The Court should grant this request.

        E.       Jens Sørensen

        SKAT did not oppose Defendants’ prior request for Sørensen’s testimony.39 Sørensen was

the Director of Recovery at SKAT between 2013 and 2015. Brøchner described Sørensen as being

responsible for overseeing Accounting 2, the department with “the responsibility for collection,

payment, and accounting” of claims for dividend withholding tax refunds during the relevant



35
        McCarthy Decl. Ex. 24 (May 6, 2021 Tr. (“Day 1 Ekstrand Tr.”), 36:16-38:14).
36
        McCarthy Decl. Ex. 11F (Bech-Bruun Report at 317-319).
37
         McCarthy Decl. Exs. 25, 26 (Rasmus Bøttcher Christensen, Tidligere medarbejder i Skat om
milliardsvindel: - Det var en åben ladeport[Former employee of Skat about billion fraud: It was an open charging
port] DR (Sept. 3, 2015), https://www.dr.dk/nyheder/penge/tidligere-medarbejder-i-skat-om-milliardsvindel-det-var-
en-aaben-ladeport).
38
        Id.
39
        ECF No. 553 at 1 n.1.


                                                        12
        Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 15 of 31




period.40 When Defendants examined Brøchner about what was done in response to SIR’s audit

reports, he testified that a “working group had been established” after the 2010 audit report, but he

was not able to speak to the working group’s recommendations and he did not know whether the

working group’s report resulted in the implementation of any changes to the administration of

dividend withholding tax refunds.41 Documents in the record and witness testimony before the

Commission on SKAT establish that Sørensen was in charge of these working groups.42

Sørensen’s testimony is therefore crucial to understanding the role of the working groups and

whether any changes were made as a result of recommendations reported by the working groups.

Given his oversight of these working groups, Defendants seek to examine Sørensen about the

failure to take any concrete steps in response to the 2013 SIR report and SKAT’s failure to remedy

its deficiencies prior to 2015.

        F.       Helen Sørensen

        SKAT did not oppose Defendants’ prior request for Sørensen’s testimony.43 Ekstrand’s

testimony highlighted the importance of deposing Sørensen, a product manager at VP Securities,

the Danish central securities depository. Ekstrand testified that VP Securities played a significant

role in the Danish dividend tax refund system. In particular, VP Securities calculates the amount

each Danish company will pay in dividends and what amount of taxes should be withheld, and VP

Securities’ records are used to determine where the shares are located and with which custodian.44


40
        McCarthy Decl. Ex. 19 (Brøchner Tr. 39:24-40:8).
41
        Id., 93:2-9; 95:14-25.
42
          McCarthy Decl. Exs. 27, 28 (Mathias Sommer, Arbejdsgruppe i Skat 'løste' problemerne: Samtidig fossede
udbytte-milliarder ud af statskassen [Working group in Tax 'solved' the problems: At the same time, dividend
billions flowed out of the treasury], DR (Mar. 4, 2020), https://www.dr.dk/nyheder/penge/arbejdsgruppe-i-skat-
loeste-problemerne-samtidig-fossede-udbytte-milliarder-ud-af).
43
        ECF No. 553 at 1 n.1.
44
        McCarthy Decl. Ex. 24 (Day 1 Ekstrand Tr. 74:15-25; 148:9-19).


                                                      13
       Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 16 of 31




Defendants should be able to examine Sørensen on topics central to the administration of dividend

withholding tax refunds that fall outside SKAT’s knowledge—for example, Ekstrand testified that

a question about securities reporting requirements was “more suited for somebody working for VP

Securities.”45

        As Ekstrand identified, Sørensen could testify as to Danish securities processes and

regulations relevant to the transactions in this case, given her position at VP Securities. These

topics include VP Securities’ registration of share ownership (as Ekstrand testified that “there were

some problematic registrations within VP, which means that VP did not necessarily report the

beneficial owner of the share”46), as well as net settlement, book entry, dematerialized shares,

dividend entitlement, stock lending and/or short selling, entitlement to dividend withholding tax

refunds, and the process by which VP Securities and SKAT verified facts related to these topics

or if such facts were verified at all.

                                           *     *       *

        Defendants seek to obtain this evidence under the Hague Evidence Convention because

none of these witnesses is a party to this lawsuit, and all are foreign citizens and not otherwise

subject to the jurisdiction of this Court. At this time, Defendants do not contemplate bringing

additional requests for assistance.

                                         LEGAL STANDARD

        Pursuant to Federal Rule of Civil Procedure 28(b) and 28 U.S.C. § 1781(b)(2), federal

courts have the authority to issue letters rogatory enabling a U.S. litigant to obtain non-party

discovery from a foreign entity. See Netherby Ltd. v. Jones Apparel Grp. Inc., No. 04-civ-7028-



45
        Id., 154:15-155:1.
46
        Id., 135:13-19.


                                                 14
       Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 17 of 31




GEL, 2005 WL 1214345, at *1 (S.D.N.Y. May 18, 2005). When considering a motion for the

issuance of letters rogatory, U.S. courts apply the discovery principles in Rule 26, including that

a party may seek discovery of “any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Although the party

seeking discovery through letters rogatory bears the burden of showing relevance, “that burden

is not a heavy one,” Villella v. Chem. & Mining Co. of Chile Inc., 15-civ-2106-ER, 2018 WL

2958361, at *3 (S.D.N.Y. June 13, 2018), and relevance, as defined in Rule 26, is “an extremely

broad concept,” Joseph v. Gnutti Carlo S.p.A., 15-cv-8910-AJN, 2016 WL 4083433, at *1

(S.D.N.Y. July 25, 2016) (quoting Chen-Oster v. Goldman, Sachs & Co., 293 F.R.D. 557, 561

(S.D.N.Y. 2013)). Once the moving party shows the relevance of the discovery sought, the burden

shifts to the responding party to show “some good reason to deny the application.” Elliott Assocs.

v. Republic of Peru, Nos. 96-civ-7917 (RWS), 96-civ-7916(RWS), 1997 WL 436493, at *2-3

(S.D.N.Y. Aug. 1, 1997) (granting motion for issuance of letters rogatory over objection that

testimony sought would be irrelevant and duplicative).

       Denmark is a signatory to the Hague Evidence Convention, as is the United States. U.S.

Dep’t of State, Office of the Legal Advisor, Treaties in Force: A List of Treaties and Other

International Agreements of the United States in Force on January 1, 2012 (2012), 398. It is thus

appropriate to turn to the procedures of the Hague Convention “whenever they will facilitate the

gathering of evidence by the means authorized in the Convention.” Societe Nationale Industrielle

Aerospatiale v. U.S. Dist. Ct. for S. Dist. of Iowa, 482 U.S. 522, 541 (1987); Lantheus Med.

Imaging, Inc. v. Zurich Am. Ins. Co., 841 F. Supp. 2d 769, 782 (S.D.N.Y. 2012) (“[P]arties seek,

and U.S. courts will usually issue, letters rogatory where the court otherwise lacks jurisdiction to

compel discovery[.]”).



                                                15
       Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 18 of 31




                                           ARGUMENT

        SKAT filed this case in the United States and, by the simple fact of that choice, any

witnesses outside SKAT’s control are also beyond the Court’s subpoena power. As demonstrated

above, these six witnesses possess knowledge relevant to the facts alleged in SKAT’s claims and

critical to Defendants’ defenses. Each of these witnesses’ testimony is directly relevant to

understanding whether the conduct of SKAT or the Ministry of Taxation contributed to the alleged

injuries and the date on which the facts underlying SKAT’s claims were known to SKAT. They

would surely be deposed if they were located in the United States. Since they are not, Defendants

seek relief from this Court to issue letters rogatory to Denmark.     The Court previously ordered

that Defendants could renew their motions for the issuance of these six letters rogatory following

the depositions of SKAT’s corporate representatives and the depositions of Jeppesen and Zester.

Defendants have completed the depositions of SKAT’s corporate representatives but are unable to

depose either Jeppesen or Zester because the Danish government has yet to act on the letters

rogatory seeking their testimony and SKAT, for whom each of the witnesses previously worked,

claims to be “unable” to tender them. Given the quickly approaching discovery deadline of June

30, Defendants are between the proverbial rock and hard place: if we wait for Denmark to order

Jeppesen and Zester to testify before seeking the relief sought in this motion, the discovery

deadline may have passed and the opportunity to obtain crucial evidence from these six witnesses

will be lost. Defendants therefore are left with no choice but to ask the Court to issue the requested

letters rogatory.

        The testimony of each of the witnesses at issue would advance the record in this case:

           Dorthe Pannerup Madsen would be asked what, if any, steps were taken
            to address control gaps and administrative failures in SKAT’s processes.
            Madsen can also testify about her recollections and interactions



                                                 16
     Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 19 of 31




           concerning SKAT’s decision to suspend payments of dividend
           withholding tax.

          Kjeld Rasmussen, former head of the Ministry of Taxation’s internal
           audit division, SIR, can testify to the contents of SIR’s damning 2010
           and 2013 audit reports that quite clearly identified failings in SKAT’s
           control functions. Notably, the 2010 SIR Report said that SKAT was
           not verifying the substance of reclaim applications, including whether
           refund applicants owned the shares and were entitled to refunds of
           dividend taxes.47 The 2010 report also warned that SKAT was not
           checking whether dividend tax was being requested more than once per
           share, and that SKAT did not take any steps to reconcile declarations by
           Danish companies of the amounts of dividends paid out and reported by
           dividend recipients of the amount received.48 The 2013 SIR Report
           flagged that those issues had not been cured and that SKAT did not
           have any mechanism to detect, much less prevent, multiple reclaim
           applications from being submitted for the same share.49

          Defendants will ask Rene Frahm Jørgensen about his approval of
           monthly account statements showing that refund payments were
           increasing dramatically and at a rate that outpaced the collection of the
           corresponding tax payments from Danish companies, as well as his
           decision not to raise this issue with his superiors or to otherwise inquire
           further.

          When deposing Jens Sørensen, Defendants will ask about the complete
           failure of the working groups he oversaw to address deficiencies
           identified in critical audit reports prior to 2015.

          Defendants will also ask Laurits Cramer to explain the basis for his
           statements criticizing SKAT’s control gaps and resource constraints
           affecting the review of refund applications by foreign shareholders,
           who he warned of those issues, and specifically what he warned them
           about.

          Finally, given her role at VP Securities, Helen Sørensen, has valuable
           information about processes and regulations relevant to the Danish
           securities transactions in this case, VP Securities’ calculation of
           dividends and withheld taxes, and its registration of share ownership—
           testimony that could not be addressed by SKAT’s corporate designees.


47
     McCarthy Decl. Exs. 7, 8.
48
     Id.
49
     McCarthy Decl. Exs. 9, 10.


                                                 17
       Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 20 of 31




       With their knowledge of separate aspects of the administration of dividend withholding tax

during the key period, these witnesses can offer testimony relevant to causation, failure to mitigate,

statute of limitations, contributory or comparative fault, and other defenses in this litigation.

Where, as here, the witnesses cannot be compelled to appear in a U.S. court, letters rogatory are

an appropriate mechanism to obtain relevant evidence and testimony. See R. Maganlal & Co. v.

M.G. Chem. Co., 942 F.2d 164, 169 (2d Cir. 1991).

II.    CONCLUSION

       For the reasons set forth above, Defendants respectfully request that the Court grant the

Motion for Issuance of Requests for International Judicial Assistance to Obtain Evidence.




Dated: New York, New York
       May 25, 2021

                                               Respectfully submitted,

                                               KOSTELANETZ & FINK, LLP

                                       By:     /s/ Sharon L. McCarthy
                                               Sharon L. McCarthy
                                               7 World Trade Center, 34th Floor
                                               New York, New York 10007
                                               Tel: (212) 808-8100
                                               Fax: (212) 808-8108
                                               smccarthy@kflaw.com

                                               Attorneys for Defendants John van Merkensteijn,
                                               III, Elizabeth van Merkensteijn, Azalea Pension
                                               Plan, Basalt Ventures LLC Roth 401(K) Plan,
                                               Bernina Pension Plan, BerninaPension Plan Trust,
                                               Michelle Investments Pension Plan, Omineca
                                               Pension Plan, Omineca Trust, Remece Investments
                                               LLC Pension Plan, Starfish Capital Management
                                               LLC Roth 401(K) Plan, Tarvos Pension Plan, Voojo
                                               Productions LLC Roth 401(K) Plan,Xiphias LLC
                                               Pension Plan

                                                 18
Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 21 of 31




                             WILMER CUTLER PICKERING HALE AND
                             DORR LLP

                       By:   /s/ Alan E. Schoenfeld
                             Alan E. Schoenfeld
                             7 World Trade Center250 Greenwich Street
                             New York, NY 10007
                             Telephone: (212) 230-8800
                             alan.schoenfeld@wilmerhale.com

                             Attorneys for Defendants Richard Markowitz,
                             Jocelyn Markowitz, Avanix Management LLC Roth
                             401(K) Plan, Batavia Capital Pension Plan,
                             Calypso Investments Pension Plan, Cavus Systems
                             LLC Roth 401(K) Plan, Hadron IndustriesLLC Roth
                             401(K) Plan, RJM CapitalPension Plan, RJM
                             Capital Pension Plan Trust, Routt Capital Pension
                             Plan, Routt Capital Trust


                             CAPLIN & DRYSDALE,CHARTERED

                       By:   /s/ Mark D. Allison
                             Mark D. Allison
                             CAPLIN & DRYSDALE,CHARTERED
                             600 Lexington Avenue, 21st Floor
                             New York, New York 10022
                             Phone: (212) 379-6060
                             Email: mallison@capdale.com

                             Attorneys for Defendants Robert Klugman, RAK
                             Investment Trust, Aerovane Logistics LLC Roth
                             401K Plan, Edgepoint Capital LLC Roth 401K
                             Plan, Headsail ManufacturingLLC Roth 401K Plan,
                             The Random Holdings 401K Plan, The Stor Capital
                             Consulting LLC 401K Plan


                             KAPLAN RICE LLP

                       By:   /s/ Michelle A. Rice
                             Michelle A. Rice
                             Kaplan Rice LLP 142 West 57th Street
                             Suite 4A
                             New York N.Y. 10019

                               19
Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 22 of 31




                             (212) 333-0227
                             mrice@kaplanrice.com

                             Attorneys for Defendants Joseph Herman, David
                             Zelman, Edwin Miller, Ronald Altbach, Perry
                             Lerner, Robin Jones, Ballast Ventures LLC Roth
                             401(K) Plan, Bareroot Capital Investments LLC
                             Roth 401(K)Plan, Albedo Management LLC Roth
                             401(K) Plan,Dicot Technologies LLC Roth 401(K)
                             Plan, Fairlie Investments LLC Roth 401(K) Plan,
                             First Ascent Worldwide LLC Roth 401(K) Plan,
                             Battu Holdings LLC Roth 401(K) Plan, Cantata
                             Industries LLC Roth 401(K) Plan, Crucible
                             Ventures LLC Roth 401(K) Plan, Monomer
                             Industries LLC Roth 401(K) Plan, Limelight Global
                             Productions LLC Roth 401(K) Plan, Loggerhead
                             Services LLC Roth 401(K) Plan, PAB Facilities
                             Global LLC Roth 401(K) Plan, Plumrose Industries
                             LLC Roth 401(K) Plan, Pinax Holdings LLC Roth
                             401(K) Plan, Roadcraft Technologies LLC Roth
                             401(K) Plan, Sternway Logistics LLC Roth 401(K)
                             Plan, Trailing Edge Productions LLC Roth 401(K)
                             Plan, True Wind Investments LLC Roth 401(K)
                             Plan, Eclouge Industry LLC Roth 401(K) Plan,
                             Vanderlee Technologies Pension Plan, Vanderlee
                             Technologies Pension Plan Trust, Cedar Hill
                             Capital Investments LLC Roth 401(K) Plan, Green
                             Scale Management LLC Roth 401(K) Plan, Fulcrum
                             Productions LLC Roth 401(K) Plan, Keystone
                             Technologies LLC Roth 401(K) Plan,Tumba
                             Systems LLC Roth 401(K) Plan


                             DEWEY PEGNO & KRAMARSKYLLP

                       By:   /s/ Thomas E.L. Dewey
                             Thomas E.L. Dewey
                             777 Third Avenue – 37th Floor
                             New York, New York 10017
                             Tel.: (212) 943-9000
                             Fax: (212) 943-4325
                             E-mail: tdewey@dpklaw.com

                             Attorneys for DefendantMichael Ben-Jacob




                               20
Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 23 of 31




                             K&L GATES LLP

                       By:   /s/ John C. Blessington
                             John C. Blessington (pro hac vice)
                             K&L GATES LLP
                             State Street Financial Center
                             One Lincoln Street
                             Boston, MA 02111
                             T: 617.261.3100
                             F: 617.261.3175
                             E: john.blessington@klgates.com

                             Attorneys for Defendants / Third-Party Plaintiffs
                             Acer Investment Group LLC, American Investment
                             Group of New York, L.P. PensionPlan, DW
                             Construction, Inc. Retirement Plan, Kamco
                             InvestmentsInc. Pension Plan, Kamco LP Profit
                             Sharing Pension Plan, Linden Associates Defined
                             Benefit Plan, Moira Associates LLC 401K Plan,
                             Newsong Fellowship Church 401K Plan, Riverside
                             Associates Defined Benefit Plan, Robert Crema,
                             Stacey Kaminer, Alexander Jamie Mitchell III,
                             David Schulman, Joan Schulman, and Darren
                             Wittwer


                             KOSTELANETZ & FINK, LLP

                       By:   /s/ Bryan C. Skarlatos
                             Bryan C. Skarlatos
                             Eric Smith
                             Kostelanetz & Fink, LLP
                             7 World Trade Center, 34th Floor
                             New York, New York 10007
                             T: (212) 808-8100
                             F: (212) 808-8108
                             bskarlatos@kflaw.com
                             esmith@kflaw.com

                             Attorneys for Defendants John Doscas, David
                             Freelove, Sterling Alpha LLC 401(K) Profit Sharing
                             Plan, Federated Logistics LLC 401(k) Plan, and
                             Del Mar Asset Management & Retirement Plan




                               21
      Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 24 of 31




                                     APPENDIX A
        Defendants                        Counsel                  Associated Case(s)
John van Merkensteijn, III   Sharon L. McCarthy                 19-cv-01866
                             Caroline Ciraolo                   19-cv-01865
                             Nicholas S. Bahnsen                19-cv-01906
                             Kostelanetz & Fink LLP             19-cv-01894
                             7 World Trade Center, 34th Floor   19-cv-01911
                             New York, New York 10007           19-cv-01871
                             Tel: (212) 808-8100                19-cv-01930
                             Fax: (212) 808-8108                19-cv-01873
                             cciraolo@kflaw.com                 19-cv-01794
                             smccarthy@kflaw.com                19-cv-01798
                             nbahnsen@kflaw.com                 19-cv-01788
                                                                19-cv-01918
                                                                19-cv-01928
                                                                19-cv-01931
                                                                19-cv-01800
                                                                19-cv-01803
                                                                19-cv-01809
                                                                19-cv-01818
                                                                19-cv-01801
                                                                19-cv-01810
                                                                19-cv-01813

Elizabeth van Merkensteijn                                      19-cv-01893

Azalea Pension Plan                                             19-cv-01893

Basalt Ventures LLC Roth                                        19-cv-01866
401(K) Plan

Bernina Pension Plan                                            19-cv-01865

Bernina Pension Plan Trust                                      19-cv-10713

Michelle Investments                                            19-cv-01906
Pension Plan

Omineca Pension Plan                                            19-cv-01894

Omineca Trust                                                   19-cv-01794
                                                                19-cv-01798
                                                                19-cv-01788
                                                                19-cv-01918
                                                                19-cv-01928
                                                                19-cv-01931
     Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 25 of 31




                                                                19-cv-01800
                                                                19-cv-01803
                                                                19-cv-01809
                                                                19-cv-01818
                                                                19-cv-01801
                                                                19-cv-01810
                                                                19-cv-01813

Remece Investments LLC                                          19-cv-01911
Pension Plan

Starfish Capital                                                19-cv-01871
Management LLC Roth
401(K) Plan

Tarvos Pension Plan                                             19-cv-01930

Voojo Productions LLC                                           19-cv-01873
Roth 401(K) Plan

Xiphias LLC Pension Plan                                        19-cv-01924

Richard Markowitz              Alan E. Schoenfield              19-cv-01867
                               Wilmer Cutler Pickering Hale     19-cv-01895
                               and Dorr LLP                     19-cv-01869
                               7 World Trade Center             19-cv-01868
                               250 Greenwich Street             19-cv-01898
                               New York, NY 10007               19-cv-10713
                               Telephone: (212) 230-8800        19-cv-01896
                               alan.schoenfeld@wilmerhale.com   19-cv-01783
                                                                19-cv-01922
                                                                19-cv-01926
                                                                19-cv-01929
                                                                19-cv-01812
                                                                19-cv-01870
                                                                19-cv-01792
                                                                19-cv-01806
                                                                19-cv-01808
                                                                19-cv-01815

Jocelyn Markowitz                                               19-cv-01904

Avanix Management LLC
Roth 401(K) Plan                                                19-cv-01867

Batavia Capital Pension Plan
      Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 26 of 31




Calypso Investments                                         19-cv-01895
Pension Plan                                                19-cv-01904

Cavus Systems LLC Roth
401(K) Plan                                                 19-cv-01869

Hadron Industries LLC Roth
401(K) Plan                                                 19-cv-01868

RJM Capital Pension Plan
                                                            19-cv-01898
RJM Capital Pension Plan
Trust                                                       19-cv-10713

Routt Capital Pension Plan
                                                            19-cv-01896
Routt Capital Trust
                                                            19-cv-01783
                                                            19-cv-01922
                                                            19-cv-01926
                                                            19-cv-01929
                                                            19-cv-01812
                                                            19-cv-01870
                                                            19-cv-01792
                                                            19-cv-01806
                                                            19-cv-01808
                                                            19-cv-01815

Rob Klugman                  Mark D. Allison                18-cv-07828
                             Caplin & Drysdale, Chartered   18-cv-07827
                             600 Lexington Avenue           18-cv-07824
                             21st Floor                     18-cv-07829
                             New York, NY 10022             18-cv-04434
                             Tel: (212) 379-6000
RAK Investment Trust         mallison@capdale.com
                             zziering@capdale.com
Aerovane Logistics LLC                                      18-cv-07828
Roth 401(K) Plan

Edgepoint Capital LLC Roth                                  18-cv-07827
401(K) Plan

Headsail Manufacturing                                      18-cv-07824
LLC Roth 401(K) Plan
     Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 27 of 31




The Random Holdings                                  18-cv-07829
401(K) Plan

The Stor Capital Consulting                          18-cv-04434
LLC 401(K) Plan

Joseph Herman                 Michelle A. Rice       1:19-cv-01785
                              Kaplan Rice LLP        1:19-cv-01781
                              142 West 57th Street   1:19-cv-01791
                              Suite 4A               1:19-cv-01794
David Zelman                  New York N.Y. 10019    1:19-cv-01918
                              (212) 333-0227         1:19-cv-01783
                              mrice@kaplanrice.com   1:19-cv-01798
                                                     1:19-cv-01788

                                                     1:19-cv-01926
Edwin Miller                                         1:19-cv-01922
                                                     1:19-cv-01928
                                                     1:19-cv-01929
                                                     1:19-cv-01931

                                                     1:19-cv-01809
Ronald Altbach                                       1:19-cv-01800
                                                     1:19-cv-01803
                                                     1:19-cv-01812
                                                     1:19-cv-01818

                                                     1:19-cv-01806
Perry Lerner                                         1:19-cv-01870
                                                     1:19-cv-01792
                                                     1:19-cv-01808
                                                     1:19-cv-01815

                                                     1:19-cv-01801
Robin Jones                                          1:19-cv-01810
                                                     1:19-cv-01813


Ballast Ventures LLC Roth                            1:19-cv-01781
401(K) Plan

Bareroot Capital
Investments LLC Roth                                 1:19-cv-01783
401(K) Plan
     Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 28 of 31




Albedo Management LLC
Roth 401(K) Plan                                    1:19-cv-01785

Dicot Technologies LLC
Roth 401(K) Plan                                    1:19-cv-01788

Fairlie Investments LLC
Roth 401(K) Plan                                    1:19-cv-01791

First Ascent Worldwide
LLC Roth 401(K) Plan                                1:19-cv-01792

Battu Holdings LLC Roth
401(K) Plan                                         1:19-cv-01794

Cantata Industries LLC Roth
401(K) Plan                                         1:19-cv-01798

Crucible Ventures LLC Roth
401(K) Plan                                         1:19-cv-01800

Monomer Industries LLC
Roth 401(K) Plan                                    1:19-cv-01801

Limelight Global
Productions LLC Roth                                1:19-cv-01803
401(K) Plan

Loggerhead Services LLC
Roth 401(K) Plan                                    1:19-cv-01806

PAB Facilities Global LLC
Roth 401(K) Plan                                    1:19-cv-01808

Plumrose Industries LLC
Roth 401(K) Plan                                    1:19-cv-01809

Pinax Holdings LLC Roth
401(K) Plan                                         1:19-cv-01810

Roadcraft Technologies
LLC Roth 401(K) Plan                                1:19-cv-01812

Sternway Logistics LLC
Roth 401(K) Plan                                    1:19-cv-01813
     Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 29 of 31




Trailing Edge Productions
LLC Roth 401(K) Plan                                        1:19-cv-01815

True Wind Investments LLC
Roth 401(K) Plan                                            1:19-cv-01818

Eclouge Industry LLC Roth
401(K) Plan                                                 1:19-cv-01870

Vanderlee Technologies
Pension Plan                                                1:19-cv-01918

Vanderlee Technologies
Pension Plan Trust                                          1:19-cv-01918

Cedar Hill Capital
Investments LLC Roth                                        1:19-cv-01922
401(K) Plan

Green Scale Management
LLC Roth 401(K) Plan                                        1:19-cv-01926

Fulcrum Productions LLC
Roth 401(K) Plan                                            1:19-cv-01928

Keystone Technologies LLC
Roth 401(K) Plan                                            1:19-cv-01929

Tumba Systems LLC Roth
401(K) Plan                                                 1:19-cv-01931

Michael Ben-Jacob           Thomas E. L. Dewey              1:18-cv-04434
                            Dewey Pegno & Kramarsky LLP     1:18-cv-07824
                            777 Third Avenue – 37th Floor   1:18-cv-07827
                            New York, New York 10017        1:18-cv-07828
                            Tel.: (212) 943-9000            1:18-cv-07829
                            Fax: (212) 943-4325             1:19-cv-01781
                            E-mail: tdewey@dpklaw.com       1:19-cv-01783
                                                            1:19-cv-01785
                                                            1:19-cv-01788
                                                            1:19-cv-01791
                                                            1:19-cv-01792
                                                            1:19-cv-01794
                                                            1:19-cv-01798
                                                            1:19-cv-01800
                                                            1:19-cv-01801
     Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 30 of 31




                                                          1:19-cv-01803
                                                          1:19-cv-01806
                                                          1:19-cv-01808
                                                          1:19-cv-01809
                                                          1:19-cv-01810
                                                          1:19-cv-01812
                                                          1:19-cv-01813
                                                          1:19-cv-01815
                                                          1:19-cv-01818
                                                          1:19-cv-01866
                                                          1:19-cv-01867
                                                          1:19-cv-01868
                                                          1:19-cv-01869
                                                          1:19-cv-01870
                                                          1:19-cv-01871
                                                          1:19-cv-01873
                                                          1:19-cv-01894
                                                          1:19-cv-01896
                                                          1:19-cv-01918
                                                          1:19-cv-01922
                                                          1:19-cv-01926
                                                          1:19-cv-01928
                                                          1:19-cv-01929
                                                          1:19-cv-01931
Acer Investment Group LLC John C. Blessington             18-cv-09841
                          K&L GATES LLP                   18-cv-09797
                          State Street Financial Center   18-cv-09836
                          One Lincoln Street              18-cv-09837
                          Boston, MA 02111                18-cv-09838
                          T: 617.261.3100                 18-cv-09839
                          F: 617.261.3175                 18-cv-09840
                          E: john.blessington@klgates.com 18-cv-10100
                                                          18-cv-05053

American Investment Group                                 18-cv-09841
of New York, L.P. Pension
Plan

DW Construction, Inc.                                     18-cv-09797
Retirement Plan

Kamco Investments Inc.                                    18-cv-09836
Pension Plan

Kamco LP Profit Sharing                                   18-cv-09837
Pension Plan
     Case 1:18-md-02865-LAK Document 599 Filed 05/25/21 Page 31 of 31




Linden Associates Defined                                         18-cv-09838
Benefit Plan

Moira Associates LLC 401K                                         18-cv-09839
Plan

Newsong Fellowship                                                18-cv-10100
Church 401K Plan

Riverside Associates                                              18-cv-09840
Defined Benefit Plan

Robert Crema                                                      18-cv-09841

Stacey Kaminer                                                    18-cv-09841
                                                                  18-cv-09797
                                                                  18-cv-09836
                                                                  18-cv-09837
                                                                  18-cv-09839

Alexander Jamie Mitchell III                                      18-cv-10100

David Schulman                                                    18-cv-09840

Joan Schulman                                                     18-cv-09838

Darren Wittwer                                                    18-cv-09797

John Doscas                    Bryan C. Skarlatos                 18-cv-4894
                               Eric Smith                         18-cv-4899
David Freelove                 Kostelanetz & Fink, LLP            18-cv-8655
                               7 World Trade Center, 34th Floor   18-cv-5374
Sterling Alpha LLC 401(K)      New York, New York 10007
Profit Sharing Plan            (212) 808-8100 (Office)
                               (212) 808-8108 (Fax)
Federated Logistics LLC        bskarlatos@kflaw.com
401(k) Plan                    esmith@kflaw.com

Del Mar Asset Management
& Retirement Plan
